   8:16-cr-00093-JFB-TDT Doc # 78 Filed: 07/20/20 Page 1 of 1 - Page ID # 223




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:16CR93

       vs.
                                                                 ORDER
JIMMY DEBERRY,

                     Defendant.


       This matter is before the Court on defendant’s second motion for extension of time

to respond to the government’s brief. Filing No. 77. Counsel requests an extension until

July 27, 2020, as defendant is awaiting receipt of his medical records. The government

has no objection.

       THEREFORE, IT IS ORDERED that defendant’s second motion for extension of

time, Filing No. 77, is granted. The defendant shall file its response to the government’s

brief on or before July 30, 2020.

       Dated this 20th day of July, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
